Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-4 & 18-19 in the reply filed on 4-5-22 is acknowledged.
-Noted all non-elected Group II had been canceled in 4-5-22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-21-21 & 7-13-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-23 are objected to because of the following informalities:  
Claims 22-23, line 1,
	“method” should be changed to ---apparatus---

Claim 4, line 3,
	“a sum of the sum of the reserved powers” should be changed to
---a sum of the reserved powers---

Claim 23, line 4,
	“a sum of the sum of the reserved powers” should be changed to
---a sum of the reserved powers---
Claim 27, line 4,
	“a sum of the sum of the reserved powers” should be changed to
---a sum of the reserved powers---
Claim 31, line 3,
	“a sum of the sum of the reserved powers” should be changed to
---a sum of the reserved powers---
Appropriate correction is required.

Claim Rejections - 35 USC § 101











35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim(s) 1-3, 18-19, 22, 24-26 & 28-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 18, 24 & 28  recite(s) the series of steps of “identifying transmission time intervals (TTIs) of a set of component carriers (CCs) of a carrier aggregation (CA) mode; categorizing, by TTI duration, the TTIs of the set of CCs into respective groups of TTIs; determining a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration,” which is a method of organizing human activity that can be performed mentally by “observing”{MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because the last step of “transmitting, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs”, which is a method of organizing human activity, that could have been performed by merely using a computer as a tool to perform the transmitting step as claimed. The claim(s) 2-3, 18-19, 22, 25-26 & 28-30 does/do not include additional elements {e.g., the claimed transmitting the power reservation information to the UE via semi-static signaling or via a transmit power control command (claims 2, 19, 25 & 29), the claimed semi-static signaling comprising radio resource control RRC messaging (claims 3, 22, 26 & 30), and the claimed computer of claim 18-19, 22, 24-26} that are sufficient to amount to significantly more than the judicial exception because claims 2-3, 18-19, 22, 25-26 & 28-30 are the methods of organizing human activity by merely using a computer as a tool to perform the step in claims 1, 18, 24 & 28.  Claims 2-3, 18-19, 22, 25-26 & 28-29 recite networks functions of signaling, which are well-known in the art.  Therefore, the claim(s) 1-3, 18-19, 22, 24-26 & 28-30 is/are rejected under 35 U.S.C. 101.
In order for claims 1-3, 18-19, 22, 24-26 & 28-30 to be eligible under 101, the claimed invention of claim 1 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 18-19, 23-25, 27-29 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R4-1705092, May 15-19, 2017) in view of Shao (US 2018/0176938 A1).

Regarding Claim 1. (Original) 
Ericsson (R4-1705092, May 15-19, 2017) discloses a method for wireless communication, comprising: 
identifying transmission time intervals (TTIs) of a set of component carriers (CCs) of a carrier aggregation (CA) mode {Ericsson: 1ms TTI and 2OS TTIs are associated with component carriers CC1 & CC2,respectively, page 2, Table 1}; 
categorizing, by TTI duration, the TTIs of the set of CCs into respective groups of TTIs {Ericsson: 1ms TTI and 2OS TTIs are associated with component carriers CC1 & CC2,respectively, page 2, Table 1}; 
determining a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration {Ericsson: determining a reserved power PCMAX-L,1 for 1ms TTI of component carrier CC1 and a reserved power PCMAX-L,2 for  2OS TTIs of component carrier CC2, page 3}; and 
Ericsson does not explicitly disclose “transmitting, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs”.
	However, in the same field of endeavor, Shao (US 2018/0176938 A1) discloses  “transmitting, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs”{Shao: step 201-Fig.2 & ¶0083 wherein “The base station transmits reserved power information of a first transmission time interval TTI and reserved power information of a second TTI to UE”}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Shao’s teaching to Ericsson’s system with the motivation being for “the UE to allocate transmit power to L uplink channels according to the reserved power information of the first TTI and the reserved power information of the second TTI when a first time unit numbered i and a second time unit numbered j overlap in terms of time”{Shao: ¶0083}.

Regarding Claim 2. (Original) The method of claim 1, wherein transmitting the power reservation information further comprises: transmitting the power reservation information to the UE via semi-static signaling or via a transmit power control command {Shao: ¶0083 wherein “The base station transmits reserved power information (e.g., the claimed transmit power control command, emphasis added) of a first transmission time interval TTI and reserved power information of a second TTI to UE”}.  
	
Regarding Claim 4. (Original) With the same reasons as set forth in the method of claim 1, further comprising: determining an additional reserved power to use by the UE when calculating a maximum transmit power limit {Ericsson: the PCMAC-L and PCMAC-H being calculated by the formula on page 3}, wherein a sum of the sum of the reserved powers and the additional reserved power is less than or equal to the maximum transmit power limit {Ericsson: PCMAC-L ≤ PCMAC ≤ PCMAC-H}; and transmitting an indication of the additional reserved power in the power reservation information {Shao: step 201-Fig.2 & ¶0083 wherein “The base station transmits reserved power information of a first transmission time interval TTI and reserved power information of a second TTI to UE”}.  

Regarding Claims 5-17. (Canceled)  

Regarding Claim 18. (Currently Amended) 
	-Claim 18 is rejected with the same reasons as set forth in claim 1, and further as following:
An apparatus {Ericsson: base station (not shown); Shao: base station 70-Fig.9} for wireless communication, comprising: 
a processor {Shao: processor 701-Fig.9}, and   	a memory {Shao: memory 704-Fig.9} coupled with the processor, wherein the memory comprises instructions executable by the processor {Shao: ¶0215 & ¶0217} to cause the apparatus to: 
identify transmission time intervals (TTIs) of a set of component carriers (CCs) of a carrier aggregation (CA) mode;
categorize, by TTI duration, the TTIs of the set of CCs into respective groups of TTIs; 
determine a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration; and 
transmit, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs.

Regarding Claim 19. (Original) The apparatus of claim 18, wherein the instructions to transmit the power reservation information are further executable by the processor to cause the apparatus to: transmit the power reservation information to the UE via semi-static signaling or via a transmit power control command.  
-Claim 19 is rejected with the same reasons as set forth in claims 18 & 2.

Regarding Claims 20-21. (Canceled)  

Regarding Claim 23. (New) The method of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: determine an additional reserved power to use by the UE when calculating a maximum transmit power limit, wherein a sum of the sum of the reserved powers and the additional reserved power is less than or equal to the maximum transmit power limit; and transmit an indication of the additional reserved power in the power reservation information.  
-Claim 23 is rejected with the same reasons as set forth in claims 18 & 4.

Regarding Claim 24. (New) 
-Claim 24 is rejected with the same reasons as set forth in claim 18.
A non-transitory computer readable medium, wherein the computer readable medium comprises coded instructions that, when executed by a processor, cause a wireless communication device  {Ericsson: base station (not shown); Shao: base station 70-Fig.9} to: 
identify transmission time intervals (TTIs) of a set of component carriers (CCs) of a carrier aggregation (CA) mode; 
categorize, by TTI duration, the TTIs of the set of CCs into respective groups of TTIs; 
determine a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration; and 
transmit, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs.  

Regarding Claim 25. (New) The computer readable medium of claim 24, wherein the instructions to transmit the power reservation information are further executable by the processor to cause the device to: transmit the power reservation information to the UE via semi-static signaling or via a transmit power control command.  
-Claim 25 is rejected with the same reasons as set forth in claims 24 & 2.

Regarding Claim 27. (New) The computer readable medium of claim 24, wherein the instructions are further executable by the processor to cause the device to: determine an additional reserved power to use by the UE when calculating a maximum transmit power limit, wherein a sum of the sum of the reserved powers and the additional reserved power is less than or equal to the maximum transmit power limit; and transmit an indication of the additional reserved power in the power reservation information.  
-Claim 27 is rejected with the same reasons as set forth in claims 24 & 4.

Regarding Claim 28. (New) 
-Claim 28 is rejected with the same reasons as set forth in claims 18 & 24.
An apparatus {Ericsson: base station (not shown); Shao: base station 70-Fig.9} for wireless communication, comprising: 
means for identifying transmission time intervals (TTIs) of a set of component carriers (CCs) of a carrier aggregation (CA) mode; 
means for categorizing, by TTI duration, the TTIs of the set of CCs into respective groups of TTIs; 
means for determining a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration; and
means for transmitting, to a user equipment (UE), power reservation information that indicates the reserved power for each respective group of TTIs.  

Regarding Claim 29. (New) The apparatus of claim 28, wherein the means for transmitting the power reservation information transmits the power reservation information to the UE via semi- static signaling or via a transmit power control command.  
-Claim 29 is rejected with the same reasons as set forth in claims 18, 24 & 2.

Regarding Claim 31. (New) The apparatus of claim 28, further comprising: means for determining an additional reserved power to use by the UE when calculating a maximum transmit power limit, wherein a sum of the sum of the reserved powers and the additional reserved power is less than or equal to the maximum transmit power limit, wherein the means for transmitting the power reservation information transmits an indication of the additional reserved power in the power reservation information.   
-Claim 31 is rejected with the same reasons as set forth in claims 18, 24 & 4.



Claims 3, 22, 26 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R4-1705092, May 15-19, 2017) in view of Shao (US 2018/0176938 A1).
Regarding Claim 3. (Original) With the same reasons as set forth in the method of claim 2, Ericsson does not explicitly disclose wherein the semi-static signaling comprises radio resource control (RRC) messaging.
 However, in the same field of endeavor, Kimura (US 2018/0359123 A1) discloses “wherein the semi-static signaling comprises radio resource control (RRC) messaging” {Kimura: ¶0320-¶0321, ¶0332-¶0327 wherein “component carrier with regard to the compression in the time direction (¶0330-¶0336), semi-static control (¶0251, ¶0320-¶0321), and notification with RRC signaling (¶0181-¶0187, ¶0196-¶0203, ¶0217-¶0218,  ¶0226-¶0228, ¶0239-¶0240, ¶0325, ¶0327); in other words, the combination of the carrier aggregation and dual-connectivity system wherein base station transmits control information via RRC signaling in semi-static control in time direction, emphasis added}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kimura’s teaching to Ericsson’s system with the motivation being to “continue communication by continuing a time of a degree which is setting performed once” {Kimura: ¶0209}, and to provide “an effect of suppressing an increase in overhead can be expected in the base station 100 and the terminal apparatus 200”{Kimura: ¶0209, ¶0251}.


Regarding Claim 22. (New) The method of claim 19, wherein the semi-static signaling comprises radio resource control (RRC) messaging.  
-Claim 22 is rejected with the same reasons as set forth in claims 19 & 3.

Regarding Claim 26. (New) The computer readable medium of claim 25, wherein the semi- static signaling comprises radio resource control (RRC) messaging.  
-Claim 26 is rejected with the same reasons as set forth in claims 25 & 3.


Regarding Claim 30. (New) The apparatus of claim 29, wherein the semi-static signaling comprises radio resource control (RRC) messaging.  
-Claim 30 is rejected with the same reasons as set forth in claims 18, 24 & 3.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi (US 2016/0205632 A1) discloses a  method and apparatus for controlling an uplink power in a wireless communication system is provided. A user equipment (UE) allocates a first minimum reserved power for a first carrier group and a second minimum reserved power for a second carrier group, and after allocating the first minimum reserved power and the second minimum power, applies a power sharing rule for remaining power, except the first minimum reserved power and the second minimum reserved power, between the first carrier group and the second carrier group {Figs.7-15}.
Loehr (US 2016/0330698 A1) discloses methods  for improving power headroom reporting for UEs being in an enhanced coverage mode. The UE may be configured to always transmit a virtual power headroom report to the eNB, when operating in the enhanced coverage mode. Or, the UE may be configured to always transmit a virtual power headroom report to the eNB, when operating in the enhanced coverage mode and at the same time being power limited. Moreover, the UE may determine a repetition level for transmissions in the uplink and/or may determine a repetition level for transmissions in the downlink. The power headroom report can then be used to transport this information (either one of, or both of, the uplink/downlink repetition levels), by using predefined codepoints in the power headroom report {Figs.8-15}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464